Per Curiam.
Suit upon a note given by a constable on the purchase of a judgment. Defense set up, illegality of consideration.
R. Hill, for the appellants.
W. Herod and S. Slansifer, for the appellee.
in the code of 1852, at p. 449, commences an act entitied “ An act providing for the election and qualification of justices of the peace, and definios: their jurisdiction, pow-J & J 1 ers, and duties m civil cases.”
The 113th section of that act provides that no constable shall purchase a judgment on the docket of any justice in the township of the constable.
At p. 480 of the same volume of the code, commences an act entitled “ An act prescribing the number, and defining the powers and duties of constables.” '
It is manifest that the provision touching constables, above mentioned, is misplaced. It should have been in the act in relation to constables. It is not embraced by, nor properly connected with, the subject of the justices’ act.
The purchase of a judgment by a constable, in a case where no execution comes to him for its collection, is not, per se, void at common law.
The judgment is affirmed with 5 per cent, damages and costs.